      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 1 of 51




                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

                                      )
UNITED STATES OF AMERICA              )      CRIMINAL NO. 3:13CR226(RNC)
                                      )
V.                                    )
                                      )      February 22, 2021
DANIEL E. CARPENTER                   )




       MEMORANDUM OF LAW IN SUPPORT OF MOTION TO DISMISS THE
        SUPERSEDING INDICTMENT FOR LACK OF JURISDICTION AND
                 PURSUANT TO THE OLD RULE 12(b)(3)(B)



       Petitioner respectfully requests that this Court examine the May 14, 2014 Indictment in

light of the Supreme Court's decisions in Marinello v. United States, 138 S.Ct. 1101 (2018) and

Kelly v. United States, 140 S.Ct. 1565 (2020), as well as the Second Circuit's decisions in AEI v.

Lincoln, 892 F .3d 126 (2d Cir. 2018), United States v. Finazzo, 850 F .3d 94 (2d Cir. 2017), United

States v. Countrywide, 822 F.3d 650 (2d Cir. 2016), United States v. Aleynikov, 676 F.3d 71 (2d

Cir. 2012), and United States v. Pirro, 212 F.3d 86 (2d Cir. 2000). Petitioner realizes that none of

these issues were brought up by his attorneys on appeal, so he respectfully submits the enclosed

Motion and Memorandum of Law subject to the Plain Error standard established by the Supreme

Court in Rosales-Mireles v. United States, 138 S.Ct. 1897(2018) citing Molina-Martinez v. United

States, 136 S.Ct. 1338 (2016), and as stated by the Second Circuit in United States v. Balde, 943

F .3d 73 (2d Cir. 2019).




NO ORAL ARGUMENT REQUESTED

                                                 3
       Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 2 of 51




                                PRELIMINARY STATEMENT

       Petitioner respectfully submits that both the Government and this Honorable Court are well

aware that since the Supreme Court's decision in Rehaifv. United States, 139 S.Ct. 2191 (2019)

in June of 2019, there have been a number guilty pleas involving "aliens, felons, guns, and drugs"

that were vacated because of a failure to plead all of the "essential" elements of the alleged crime

in the indictment. See, e.g., United States v. Guzman-Merced, 2020 WL 7585176 (1st Cir. 2020),

and United States v. Balde, 943 F .3d 73 (2d Cir. 2019), where the Second Circuit overturned a

conviction based on a deficient indictment of an "illegal alien" that pied guilty to holding up a

bodega in the Bronx with a gun. Balde cites United States v. Bastian, 770 F.3d 212 (2d Cir. 2014)

for the proposition that "the error is plain if it is so egregious and obvious that a trial judge and

prosecutor would be derelict in permitting it in a trial held today." See Bastian at 219.

       Balde is directly on point for Petitioner's Motion to Dismiss the Indictment because it

succinctly states the Plain Error standard that Petitioner submits this Motion under, since none of

these issues could possibly have been raised by Petitioner's attorneys on appeal:

       "Under the plain error standard, an appellant must demonstrate that ( 1) there is an error;
       (2) the error is clear or obvious, rather than subject to reasonable dispute; (3) the error
       affected the appellant's substantial rights; and (4) the error seriously affects the fairness,
       integrity or public reputation of judicial proceedings." Within the context of plea
       proceedings, "a defendant must establish that the violation affected substantial rights and
       that there is a reasonable probability that, but for the error, he would not have entered the
       plea." United States v. Garcia, 587 F.3d 509, 515 (2d Cir. 2009)." Id. at 96.

        It is noteworthy that Balde cites Garcia, which is another guilty plea case that was

overturned due to an indictment made defective by a change in the law. A number of the cases

cited by Petitioner throughout this brief involve people that actually did the conduct they were

accused of in the indictment, and unlike Petitioner, they pleaded guilty to that conduct. As the

Court is well aware, Petitioner respectfully asserts that he did not do any of the conduct alleged in



                                                  4
       Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 3 of 51




his Indictment, but even if that alleged conduct were true, it still did not amount to a federal crime

and therefore this Court lacked subject matter jurisdiction. Moreover, unlike many of the cases

cited here, Petitioner did not plead guilty.

       In Petitioner's case, there are four major Supreme Court decisions that warrant dismissing

Petitioner's Indictment as the Second Circuit did in Balde on both jurisdictional grounds as well

as a failure to currently describe a federal crime. See Kelly v. United States, 140 S.Ct. 1565 (2020),

Marinello v. United States, 138 S.Ct. 110 l (2018), Class v. United States, 138 S.Ct. 798 (2018),

and Skilling v. United States, 561 U.S. 358 (2010). Petitioner respectfully suggests that the

judgment in this case was void because the Court lacked subject matter jurisdiction, and the

Indictment must be dismissed because it did not properly alleged each and every one of the five

elements to secure a mail and wire fraud conviction. And, after the Supreme Court decisions in

Kelly and Marinello, there was no proof at trial whatsoever that Petitioner had the criminal mens

rea to "obtain" any "property" of the Carriers (which according to Kelly must be the object of

the fraud to obtain that specific property). Simply put, for this Court to have had jurisdiction, the

Government needed to allege specifically and in detail five elements and yet instead, the

Government only poorly alleged three - and even with those three they failed to state a federal

crime that would invoke the jurisdiction of this Court. Furthermore, convicting someone "on a

record lacking any relevant evidence as to a crucial element" also "violates due process." See

Vachon v. New Hampshire, 414 U.S. 478, 480 (1974). Because Petitioner was sent to prison for

conduct that was not criminal under the law according to Kelly and Skilling, his Indictment should

be dismissed and a swift reversal is warranted.

        Finally, even if the Court was to incorrectly assume that Petitioner's Indictment was not

legally deficient and the Indictment gave him "Fair Warning" in accordance with Marinello, this



                                                  5
       Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 4 of 51




Court should still dismiss the Indictment because the Second Circuit has found that "It is a

universally-accepted truth in the law that each of the elements of the crime must be proved at trial

for there to be a valid conviction." See United States v. Crispo, 306 F.3d 71, 74 (2d Cir. 2002).

       There was no valid conviction here because just as in Balde, the Indictment was

constitutionally defective at the time because of Skilling, and certainly after Marinello, Class, and

Kelly, the Court lacked jurisdiction, and none of the five required elements required to secure a

conviction for mail and wire fraud were proven by the Government beyond a reasonable doubt.

Because the mail and wire fraud counts fail, so too must the money laundering counts fail as the

proceeds subject to money laundering must be illicit proceeds from a federal crime. If there was

no mail and wire fraud in this case, there can be no money laundering of any of the proceeds as a

matter of law, and the entire Indictment must be dismissed.




                                                  6
        Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 5 of 51




   I.      LEGAL STANDARD

        As the Supreme Court has made clear, "Subject matter jurisdiction can never be waived or

forfeited." Gonzalezv. Thaler, 565 U.S. 134, 141-42 (2012):

        "When a requirement goes to subject-matter jurisdiction, courts are obligated to
        consider sua sponte issues that the parties have disclaimed or have not presented. The
        objections may be resurrected at any point in the litigation, and a valid objection may lead
        a court midway through briefing to dismiss a complaint in its entirety. "[M]any months of
        work on the part of the attorneys and the court may be wasted." Gonzalez at 142, citing
        Henderson v. Shinseki, 562 U.S. 428 (2011).

        Petitioner moves to dismiss the Superseding Indictment pursuant to the old rules under

Fed.R.Crim.P. 12(b)(3)(B) which allow Petitioner to bring a challenge to the Court's subject matter

jurisdiction or the sufficiency of the Indictment at any time, even after conviction, because the

Indictment is legally deficient and fails to allege all of the facts necessary to constitute a federal

offense, and because the Indictment fails to charge mail and wire fraud with the particularity

needed to invoke this Court's jurisdiction. Rule 12(b)(3)(B) provides, in pertinent part, that "at any

time while the case is pending, the court may hear a claim that the indictment or information fails

to invoke the court's jurisdiction or to state an offense." In December 2014, the Federal Rules were

amended to require that Rule 12(b)(3)(B) claims be made before the trial begins, but because

Petitioner was indicted in December 2013 and May 2014, he clearly qualifies under the old rules.

        As this Court knows, the Government postponed the appeal concerning Restitution in this

case, so the case is still active in the Second Circuit and the old rules of Rule 12(b)(3)(B) still

apply, which means that Petitioner's motion to dismiss the indictment is both timely and

meritorious. If the Court examines the Indictment of 2014 and finds that it is deficient in alleging

the facts to support the five necessary elements of mail and wire fraud, then the Court must dismiss

the Indictment as a matter of law. See United States v. Aleynikov, 676 F .3d 71 (2d Cir. 2012):


                                                  7
       Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 6 of 51




       "a federal indictment can be challenged on the ground that it fails to allege a crime within
       the terms of the applicable statute. See United States v. Pirro, 212 F .3d 86, 91-92 (2d Cir.
       2000). The sufficiency of an indictment and the interpretation of a federal statute are both
       matters of law that we review de nova. See Fiero v. Fin. Indus. Regulatory Auth., Inc., 660
       F.3d 569, 573 (2d Cir. 2011)." Id. at 75-76.

       If this Court lacks jurisdiction due to the Government's failure to allege all of the specific

facts necessary to make Petitioner's conduct a federal crime, then this Court must dismiss the

Indictment pursuant to Rule 12(b)(3)(B) as the Second Circuit did in Aleynikov based on the

Second Circuit's decision in Pirro. Accordingly, the allegations in the Indictment failed to satisfy

the legal requirement necessary to make out a violation of the federal mail and wire fraud statutes.

Because the Government has failed to specifically allege the facts necessary for each and every

one of the five elements that must be alleged for federal mail and wire fraud, the Indictment is

defective as a matter of law, and such defect therefore deprives this Court of jurisdiction over the

case, even at this late date. As the Second Circuit made clear in United States v. Balde, 943 F.3d

73 (2d Cir. 2019):

       "Under the plain error standard, an appellant must demonstrate that (1) there is an error;
       (2) the error is clear or obvious, rather than subject to reasonable dispute; (3) the error
       affected the appellant's substantial rights; and (4) the error seriously affects the fairness,
       integrity or public reputation of judicial proceedings." Within the context of plea
       proceedings, "a defendant must establish that the violation affected substantial rights and
       that there is a reasonable probability that, but for the error, he would not have entered the
       plea." United States v. Garcia, 587 F.3d 509,515 (2d Cir. 2009)." Id. at 96.

       As the Second Circuit determined in Balde, the test would be whether the government or

Court in examining the law as it currently stands, would bring the case again based on the Supreme

Court decisions. The Supreme Court has explained that "Cases involving Sixth Amendment

deprivations are subject to the general rule that remedies should be tailored to the injury suffered

from the constitutional violation and should not unnecessarily infringe on competing

interests." United States v. Morrison, 449 U.S. 361,364 (1981). While dismissal of an indictment



                                                 8
         Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 7 of 51




might be a remedy of last resort, it is appropriate to "restore the defendant to the circumstances

that would have existed had there been no constitutional error." See United States v. Stein, 541

F.3d 130, 144 (2d Cir. 2008), quoting United States v. Carmichael, 216 F.3d 224, 227 (2d Cir.

2000).

         In Aleynikov, the Second Circuit examined the deficiencies of the indictment even after the

defendant was tried, found guilty, and sentenced. Because the indictment failed to specifically

allege sufficient facts necessary to establish all of the elements of a federal crime in order to sustain

an indictment under federal law, the indictment was found to be insufficient and was dismissed

and Aleynikov's conviction was set aside. The Second Circuit relied extensively on its earlier

decision dismissing the indictment in Pirro, which set the standard for reviewing the sufficiency

of an indictment in the Second Circuit. Therefore, based on recent decisions in both the Second

Circuit and Supreme Court, the Indictment in this case was woefully inadequate and should be

dismissed as happened with the indictments in Aleynikov and Pirro.




                                                    9
         Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 8 of 51




   II.      THIS COURT LACKED JURISDICTION

         Subject matter jurisdiction of the court can be challenged at any time, even after judgment

has been rendered. See, e.g., Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006). Thus, "a court's

subject matter jurisdiction may be raised at any point." Peretz v. United States, 501 U.S. 923, 953

(1991 ). Similarly, "a claim that an indictment does not charge an offense may be raised at any

time." United States v. Crowley, 236 F .3d 104, 108 n.6 (2d Cir. 2000). See, also, the old

Fed.R.Crim.P. 12(b)(3)(B) which states that "at any time while the case is pending, the court may

hear a claim that the indictment or information fails to invoke the court's jurisdiction or to state an

offense." Finally, there is no jurisdiction unless "the indictment alleges all of the statutory elements

of a federal offense." United States v. Yousef, 750 F .3d 254, 259 (2d Cir. 2013).

         The "inquiry into whether an indictment charges a federal offense for the purposes of

establishing subject matter jurisdiction" asks "whether the face of the indictment discloses that the

count or counts ... failed to charge a federal offense." Yousef at 259, quoting Hayle v. United States,

815 F.2d 879, 882 (2d Cir. 1987). Petitioner's Indictment obviously fails this test because it was

legally necessary to allege five elements in detail, and instead it poorly alleges only three. This

failure to actually allege an "offense against the laws of the United Slales" means lhere was no

jurisdiction for Petitioner's prosecution. Yousef at 259. Moreover, Petitioner had "no notice of the

true nature of the charge." See Bousley v. United States, 523 U.S. 614, 618 (1998).

         Federal courts are courts of limited jurisdiction, and not all frauds rise to the level of

conduct falling within the federal mail and wire fraud statutes or involve the United States of

America in such a way that would invoke federal jurisdiction. The federal courts have consistently

held to the principle that once jurisdiction is challenged, the District Court has no authority to do

anything but to take action on the motion to determine whether or not it has jurisdiction to proceed.



                                                   10
       Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 9 of 51




"Jurisdiction cannot be assumed by a district court nor conferred by agreement of parties, but it

is incumbent upon [the US Attorney] to allege in clear terms, the necessary facts showing

jurisdiction which must be proved by convincing evidence." McNutt v. General Motors

Acceptance, 298 U.S. 178 (1936). If a court lacked jurisdiction, any judgment that it made is null

and void as a matter oflaw. See, e.g., United States v. Peter, 310 F.3d 709 (11th Cir. 2002), citing

United States v. Morgan, 346 U.S. 502 (1954):

       "When a court without jurisdiction convicts and sentences a defendant the conviction and
       sentence are void from their inception and remain void long after a defendant has fully
       suffered their direct force." Peter at 715.

       For example, in United States v. Maze, 414 U.S. 395 (1974), the Supreme Court reversed

the mail fraud conviction, concluding that the success of Maze's scheme did not depend in any

way on the mailings at issue, focusing on "the more difficult question [of] whether [the] mailings

were sufficiently closely related to [Maze's] scheme to bring his conduct within the statute." Maze

at 402. Here, as in Maze, the success of the alleged scheme clearly did not depend in any way on

the use of mails or wires by Petitioner, as the mailings and wires listed in the Indictment all

occurred after the alleged fraud was complete. Moreover, all of the Counts of the Indictment

concerning Petitioner list mailings and wires that had nothing to do with the alleged nondisclosure

in this case of Grist Mill Capital funding the premiums for the Charter Oak Trust's policies.

Certainly, there is no way that innocent premium payments were part of the scheme to defraud.

("Congress could have drafted the mail fraud statute so as to require only that the mails be in fact

used as a result of the fraudulent scheme. But it did not do this ... "). Maze at 405; see also United

States v. Tavares, 844 F .3d 46 (1st Cir. 2016), where it was determined the mails and wires were

not "in furtherance" of the fraud. Accordingly, the federal mail and wire fraud statutes have not




                                                  11
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 10 of 51




been properly invoked, so this Court lacked jurisdiction to proceed any further and the Indictment

must be dismissed in this case.

       Because the Government has not alleged any scheme to defraud, much less the particularity

required (the "who", "what", "where", and "when" of fraud), this Indictment is woefully

inadequate even as a basis for civil fraud much less criminal fraud. As the Seventh Circuit held in

United States v. Walters, 997 F .2d 1219 (7th Cir. 1993), "[b ]oth the 'scheme or artifice to defraud'

clause and the 'obtaining money or property' clause ... contemplate a transfer of some kind." Id. at

1227. In Petitioner's case there was no "deceitful scheme" or any fraudulent material

misrepresentations with the intent to obtain the victim's property as the word "obtain" is defined

in Honeycutt v. United States, 137 S.Ct. 1626 (2017) and Sekhar v. United States, 133 S.Ct. 270

(2013), but more importantly, there are no specific material misrepresentations alleged in the

Indictment. See, also, United States v. Takhalov, 827 F.3d 1307 (11th Cir. 2016). And, as the

Seventh Circuit points out, just because there were losses in a "deceitful scheme," that does not

satisfy the statutory requirements of mail and wire fraud.

       Moreover, the mailings relied upon by the Government, none of which originated with

Petitioner or were caused by him, occurred after the alleged "scheme" was complete and did

nothing to further the scheme. None of the premium payments in this case were "steps in the plot"

to mask or hide anything, and by the time the money was sent; the alleged fraud had been

completed.

       Petitioner respectfully suggests that this Court did not have jurisdiction over him because

the federal mail and wire fraud statutes do not purport to reach all frauds, but only those "limited

instances in which the use of the mails is a part of the execution of the fraud, leaving all other

cases to be dealt with by appropriate state law." Kann v. United States, 323 U.S. 88, 95 (1944)



                                                  12
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 11 of 51




(emphasis added). See also Maze. In this case, the Government's indictment not only fails to

address all five critical elements of mail and wire fraud, it appears that every single count in the

Indictment involves an email, letter, or wire involving Petitioner that came after the allegedly

fraudulent applications had been submitted between 2006 and 2008. All of the Counts in the

Indictment relate to acts occurring after the alleged fraud had come to its full fruition with the

submission of the insurance applications to the Carriers. And, if the alleged fraud was now a crime

of omission or nondisclosure based on Grist Mill Capital funding the policies, then it was outside

of the fraud statutes according to Skilling. Therefore, none of the mailings and wires in this case

satisfy the "in furtherance" requirement. None of them.




                                                 13
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 12 of 51




   HI.      THE INDICTMENT FAILED TO ALLEGE ALL FIVE ELEMENTS

         In a landmark decision issued in April 2012, the Second Circuit dismissed the indictment

of Goldman Sachs computer programmer Sergey Aleynikov pursuant to Rule 12(b)(3)(B) even

after he had been tried and found guilty,just as in Petitioner's case, because the indictment against

him failed to state all the elements of a federal crime and therefore failed to establish the

jurisdiction of the federal court. See United States v. Aleynikov, 676 F.3d 71 (2d Cir. 2012). Even

though Aleynikov dealt with highly sophisticated computer programming crimes, the similarities

between it and Petitioner's case could not be clearer. At this late date, the Government has

repeatedly failed to show even a single false statement made by Petitioner or an intent to cause

"tangible economic harm" as required by United States v. Finazzo, 850 F .3d 94 (2d Cir. 2017)

citing United States v. Mittelstaedt, 31 F .3d 1208 (2d Cir. 1994); much less a scheme to defraud

that would rise to the level necessary for a mail and wire fraud indictment, especially after the

Second Circuit's decision in United States v. Countrywide, 822 F .3d 650 (2d Cir. 2016) as well as

the Supreme Court's decisions in Marinello and most recently in Kelly v. United States, 140 S.Ct.

1565 (2020). The Indictment fails to adequately allege each of the five elements required to invoke

the federal jurisdiction of this Court. Because the Indictment was constitutionally insufficient, this

Court lacked jurisdiction as a matter of law. Moreover, the Indictment clearly failed to state a

federal crime as described in Aleynikov and United States v. Pirro, 212 F .3d 86 (2d Cir. 2000).

         The Indictment in this case fails even to allege any specific intent on the part of Petitioner

to cause tangible economic harm to anyone. Moreover at this late date, the Government has failed

to allege, much less prove at trial, each and every and every one of the necessary elements to secure

a mail and wire fraud conviction. The five necessary elements can be found in Charles Doyle's

highly regarded report from the Congressional Research Service to Congress on mail and wire



                                                   14
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 13 of 51




fraud dated July 21, 2011, where he states the elements of mail and wire fraud that must be alleged

in an indictment and proven beyond a reasonable doubt are that the defendant:

   (1)      Used either mail or wire communications in the foreseeable furtherance,
   (2)      of a scheme to defraud,
   (3)      involving a material deception,
   (4)      with the intent to deprive another of,
   (5)      either property or honest services.

See report to Congress on the elements of mail and wire fraud by the Congressional Research

Service, CRS Report R4 l 93 l, Mail and Wire Fraud: An Abridged Overview of Federal Criminal

Law, by Charles Doyle, July 21, 2011 attached as Exhibit One. Failure to properly allege each and

every one of these elements with sufficient facts renders an indictment facially invalid. "Where

guilt depends so crucially upon such a specific identification of fact, our cases have uniformly held

that an indictment must do more than simply repeat the language of the criminal statute." United

States v. Russell, 369 U.S. 749, 764 (1962). Petitioner's Indictment is devoid of any specific intent

to defraud. In fact, the words "mens rea," "scienter," and even the "specific intent to defraud" are

nowhere to be found in the Indictment, even though those words are required by the US Attorney's

Manual. USAM Chapter 9-43. 000, Criminal Resource Manual at 948. This fact alone renders the

Indictment defective. Just reciting the basic elements of mail and wire fraud are not enough.

         The Government must allege specific facts in an indictment that comprise a federal crime.

Generally, Rule 7(c)(l) of the Federal Rules of Criminal Procedure requires an indictment to

provide "a plain, concise and definite written statement of the essential facts constituting the

offense charged." The indictment may incorporate the words of the statute to set forth the offense,

but the statutory language must be accompanied with such a statement of the facts and

circumstances as will inform the accused of the specific offense, coming under the general

description, with which he is charged. Hamling v. United States, 418 U.S. 87, 117-18 (1974)



                                                 15
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 14 of 51




quoting United States v. Hess, 124 U.S. 483, 487 (1888)). Where guilt depends so crucially

upon ... a specific identification of fact. .. cases have uniformly held that an indictment must do

more than simply repeat the language of the criminal statute." Hamling at 118.

          Not all frauds are federal frauds - as the Supreme Court unanimously confirmed in Kelly

- and as Second Circuit has made clear in Aleynikov and Pirro. Specifically, in this case, the

Government has failed to allege all five elements necessary to invoke this Court's jurisdiction to

prosecute a mail and wire fraud case. There is not a single sentence in the entire Indictment that

even mentions the "specific intent to defraud" necessary to indict someone for mail and wire fraud

as required in Countrywide. Similarly, the words "right to control" and "tangible economic harm"

are nowhere to be found in the Indictment as required by Finazzo and Mittelstaedt. Also, since this

case involves insurance contracts, there can be no mail and wire fraud here unless the parties never

intended to pay the insurance premiums or live up to their part of the insurance bargain. It is time

for this Court to remedy these procedural defects and to dismiss the Indictment in its entirety and

set aside Petitioner's conviction as was done in Aleynikov based on Pirro, where the Second Circuit

stated:

          The Sixth Amendment guaranty of the defendant's right "to be informed of the nature and
          cause of the accusation" against him is also offended by an indictment that does not state
          the essential elements of the crime. Russell at 761. Because the requirement of a sufficient
          indictment serves these important purposes, the indictment must be considered as it was
          actually drawn, not as it might have been drawn. See Sanabria v. United States, 437 U.S.
          54, 65-66 (1978) ("The precise manner in which an indictment is drawn cannot be
          ignored .... "). The Supreme Court, has recognized a limitation on this practice, so that
          "where the definition of an offence, whether it be at common law or by statute, includes
          generic terms, it is not sufficient that the indictment shall charge the offence in the same
          generic terms as in the definition; but it must descend to particulars." United States v.
          Cruikshank, 92 U.S. 542 (1875) .... "Undoubtedly, the language of the statute may be used
          in the general description of an offense, but it must be accompanied with such a statement
          of the facts and circumstances as will inform the accused of the specific offense, coming
          under the general description, with which he is charged." United States v. Hess, 124 U.S.
          483,487 (1888). Russell at 765." Pirro at 91-92.



                                                   16
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 15 of 51




         The Indictment as it relates to Petitioner is also constitutionally deficient because it

contains no description beyond the conclusory allegations referencing the statute allegedly

violated. As such, the Indictment in its current state deprives Petitioner of constitutionally fair

notice of the charges and for that reason alone should be dismissed. See Fleisher v. United States,

302 U.S. 218 (193 7) for the proposition that "To be legally sufficient, the indictment must assert

facts which in law constitute an offense; and which, if proved, would establish prima facie, the

defendant's commission of that crime." United States v. Superior Growers Supply, Inc., 982 F .2d

173, 177 (6th Cir. 1992). See also United States v. Polychron, 841 F.2d 833 (8th Cir. 1988). A bill

of particulars cannot cure a legal deficiency in the Indictment; rather, the proper result is dismissal

of the indictment. See, e.g., Russell at 770 ("But it is a settled rule that a bill of particulars cannot

save an invalid indictment"). See, also, United States v. Norris, 281 U.S. 619, 622 (1930). The

Supreme Court has cautioned:

         Undoubtedly the language of the statute may be used in the general description of the
         offense, but it must be accompanied with such a statement of the facts and circumstances
         as will inform the accused of the specific offense, coming under the general description
         with which he is charged. Hamling at 117.

See also United States v. Novak, 443 F.3d 150, 159 (2d Cir. 2006) (holding that, absent intent to

harm or actual harm, deception alone does not constitute fraud); Starr at 98-99 (holding that

because the scheme was designed to satisfy [the carriers], rather than harm the [carriers], the

deception did not constitute fraud); Regent Office at 1181 (rejecting Government's theory that

merely     inducing the    customers     "to   part with their money          because    of the     false

representations ... amounted to fraud").

         In United States v. Panarella, 277 F.3d 678, 685 (3d Cir. 2002), the Government argued

that "an indictment or information charges an offense, for purposes of the old Rule [12(b)(3)(B)],

as long as it recites in general terms the essential elements of the offense, even if the specific facts


                                                   17
         Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 16 of 51




alleged in the charging instrument fail to satisfy those elements." The court in Panarella held,

however, that "for purposes of [the old Rule 12(b)(3)(B)], a charging document fails to state

an offense if the specific facts alleged in the charging document fall beyond the scope of the

relevant criminal statute, as a matter of statutory interpretation." Id. (emphasis added).

         The court's common sense rejection of the Government's argument in Panarella - that an

indictment that merely tracks the language of a criminal statute states an offense even where the

facts it alleges do not fall within the meaning of that statute - is consistent with the law of this and

every other circuit with respect to the sufficiency of an indictment. Therefore, an indictment is

thoroughly defective under the law of this and every other circuit when it alleges conduct, however

broadly and generously interpreted, that simply does not violate the charged statutes. Merely

parroting the statute will not do. There must be specific allegations of facts and the necessary

elements of the stated offense to survive a motion to dismiss the Indictment.

          This Indictment is woefully inadequate as a matter of law, and does not state the elements

of mail and wire fraud to make the breach of contract into a "federal" crime, nor does it allege the

facts necessary to constitute a criminal offense. The Indictment is devoid of any facts related to

Petitioner, which is not enough for a criminal indictment. There is also no allegation in the

Indictment that Petitioner owed any "honest services" or a "fiduciary duty" to the Carriers; he did

not. In sum, as the Indictment relates to Petitioner, it fails to state a viable claim of mail or wire

fraud.




                                                   18
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 17 of 51




   IV.      THE INDICTMENT               IN   THIS      CASE      WAS      CONSTITUTIONALLY
            DEFICIENT

         In Aleynikov, the Second Circuit reviewed the indictment even though the defendant had

been tried, convicted, and sentenced to 96 months in prison. Aleynikov challenged the sufficiency

of his indictment to state a federal crime, and the Second Circuit examined the two federal statutes

at issue which involved the theft of computer software, concluding that the indictment did not

satisfy the requirements of providing facts sufficient to invoke the jurisdiction of the federal court

or state a federal crime. Therefore, the indictment was dismissed and Aleynikov's conviction was

set aside. Significantly, the basis for the decision in Aleynikov was based on the dismissal of the

indictment in United States v. Pirro, 212 F.3d 86 (2d Cir. 2000), where the Second Circuit laid out

the requirements under the Fifth and Sixth Amendment for an indictment to be sufficient:

         "A criminal defendant is entitled to an indictment that states the essential elements of the
         charge against him. See Jones v. United States, 526 U.S. 227, 232 (1999). An indictment
         that fails to allege the essential elements of the crime charged offends both the Fifth and
         Sixth Amendments. See Russell v. United States, 369 U.S. 749, 760-61 (1962). The Fifth
         Amendment guarantees that "No person shall be held to answer for a capital, or otherwise
         infamous crime, unless on a presentment or indictment of a Grand Jury .... " If the indictment
         does not state the essential elements of the crime, the defendant cannot be assured that he
         is being tried on the evidence presented to the grand jury, see Russell at 770; United States
         v. Walsh, 194 F .3d 37, 44 (2d Cir. 1999), or that the grand jury acted properly in indicting
         him. See Russell at 768-69.

         If the indictment does not state the essential elements of the crime, the defendant cannot
         be assured that he is being tried on the evidence presented to the grand jury, see Russell at
         770; or that the grand jury acted properly in indicting him. Russell at 768-69 (An important
         corollary purpose of requirement that indictment state elements of offense is to allow court
         to evaluate whether facts alleged could support conviction.) See generally 2 Wayne R.
         Lafave and Jerold H. Israel, Criminal Procedure§ 19.2 at 436, 448-49 (1984) ("[T]he
         requirement that the offense be stated ... specifying in detail each element of the crime, was
         seen as providing assurance both that the grand jury understood what was necessary to
         establish an offense and that the courts did not engage in unanticipated extensions of the
         substance of the offense."). "The Indictment Clause of the Fifth Amendment requires that
         an indictment contain some amount of factual particularity to ensure that the prosecution
         will not fill in elements of its case with facts other than those considered by the grand
         jury."



                                                   19
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 18 of 51




       The Sixth Amendment guaranty of the defendant's right "to be informed of the nature and
       cause of the accusation" against him is also offended by an indictment that does not state
       the essential elements of the crime. Russell at 761. Because the requirement of a sufficient
       indictment serves these important purposes, the indictment must be considered as it was
       actually drawn, not as it might have been drawn. See Sanabria v. United States, 437 U.S.
       54, 65-66 (1978) ("The precise manner in which an indictment is drawn cannot be
       ignored .... "). The Supreme Court, has recognized a limitation on this practice, so that
       "where the definition of an offence, whether it be at common law or by statute, includes
       generic terms, it is not sufficient that the indictment shall charge the offence in the same
       generic terms as in the definition; but it must descend to particulars." United States v.
       Cruikshank, 92 U.S. 542 (1875) .... "Undoubtedly, the language of the statute may be used
       in the general description of an offense, but it must be accompanied with such a statement
       of the facts and circumstances as will inform the accused of the specific offense, coming
       under the general description, with which he is charged." United States v. Hess, 124 U.S.
       483,487 (1888). Russell at 765." Pirro at 91-92.

        Moreover, the Second Circuit reached a similar conclusion in United States v. Pacione,

738 F.2d 567 (2d Cir. 1984), where the defendant moved to dismiss those counts of an indictment

that charged him with violating the extortionate credit statute, 18 U.S.C. §891 et seq., by

threatening to record a mortgage and a deed. Although the indictment tracked the language of the

statute, the defense argued, and Judge Knapp agreed, that the threat of non-violent conduct it

alleged as a factual basis for that statutory violation "was not what congress meant to prohibit in

the extortionate credit statute." Id. at 569. Rejecting the Government's appeal, the Second Circuit

affirmed that dismissal because its analysis of the statute revealed that, as Judge Knapp had

concluded, the defendant's activities as alleged in the indictment were beyond the limits of that

statute. Id. at 572.

        One of the other cases cited in Aleynikov is the First Circuit's decision in United States v.

Rosa-Ortiz, 348 F.3d 33 (1st Cir. 2003), which affirmed the dismissal of an indictment charging

the defendant with conspiracy to violate the Federal Escape Act, 18 U.S.C. §75l(a) because that

statute does not prohibit the conduct that was described and charged in the indictment in

that case. In Rosa-Ortiz, the indictment charged the defendant with conspiring to violate §751(a)



                                                 20
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 19 of 51




by assisting in the escape of his co-defendant, who was in federal custody on a federal material

witness warrant. Unlike Petitioner, the defendant in Rosa-Ortiz pleaded guilty to that charge and

appealed, arguing that his conduct was not within the crime charged. The First Circuit agreed,

finding that §751 (a), which by its terms proscribes escapes of those in federal custody "by virtue

of an arrest on a charge of felony, or conviction of any offense," does not apply to the escape of

one taken into federal custody on a material witness warrant. The court explained, "[t]he plain text

of [Section 751 (a)] does not support the indictment in this case, and due process bars courts from

applying a novel construction of a criminal statute to conduct that neither the statute nor any prior

judicial decision has fairly disclosed to be within its scope." Id. at 42 (quoting United States v.

Lanier, 520 U.S. 259, 266 (1997)).

       Similarly, the First Circuit's decision in Rosa-Ortiz was largely based on the Eleventh

Circuit's decision in United States v. Peter, 310 F .3d 709 (11th Cir. 2002), Petitioner respectfully

asks the Court to examine the lack of subject matter jurisdiction under the old Rule 12(b)(3)(B)

because, unlike the defendants in Rosa-Ortiz and Peter, Petitioner did not do the acts he was

accused of and never pleaded guilty to those actions at any point. Therefore, this Court should set

aside Petitioner's conviction under the old rules of Rule 12(b)(3)(B) that are still applicable to his

case. In granting a Writ of Coram Nobis in Peter, the Eleventh Circuit's decision is ve1y instructive

on the necessity to clearly allege each element of a crime because the Eleventh Circuit dismissed

the indictment in Peter as the defendant pleaded guilty to conduct that was later found to not be

criminal in the Supreme Comt's decision in Cleveland v. United States, 531 U.S. 12 (2000):

        The problem is not that the Government's case left unanswered a question as to whether
        its evidence would encompass a particular fact or element. Rather, it is that the Government
        affirmatively alleged a specific course of conduct that is outside the reach of the mail fraud
        statute. Peter's innocence of the charged offense appears from the very allegations made in
        the superseding information, not from the omission of an allegation requisite to liability.
        Peter at 715.


                                                 21
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 20 of 51




       In fact, the Eleventh Circuit ruled that because of Cleveland, the defendant in Peter did not

commit a federal crime and therefore the District Court lacked jurisdiction and that the judgment

of the court was void, and set aside Peter's conviction because "When a court without jurisdiction

convicts and sentences a defendant, the conviction and sentence are void from their inception and

remain void long after a defendant has fully suffered their direct force." Peter at 715.

       Just as the defendant in Peter had his conviction vacated and indictment dismissed because

of Cleveland, so too does the Supreme Court's recent decisions in Marinello and Kelly warrant the

dismissal of Petitioner's Indictment for failure to state a federal crime with the "Fair Warning" as

required by the Constitution. Significantly, the Supreme Court's decision in Skilling v. United

States, 561 U.S. 358 (2010) also warrants dismissing Petitioner's Indictment for failure to state a

federal crime. Petitioner asks this Court to look at the holdings above to make it clear that there

was no scheme to defraud in this case based on the Supreme Court's statement in Skilling that

"Nondisclosure is outside the bounds of the fraud statutes," and in any type of fraud, "the fraudster's

gain should be the mirror image of the victim's loss." Skilling at 410. Obviously, the unanimous

holding in Skilling renders Petitioner's Indictment constitutionally defective. Therefore, just as the

Supreme Court's decision in Cleveland wiped out the conviction in Peter, so too should this Court

set aside Petitioner's conviction based on the Supreme Court's decisions in Skilling, Marinello,

and Kelly.

        Once again, unlike the defendant in United States v. Balde, 943 F .3d 73 (2d Cir. 2019),

Petitioner did not do the acts he was accused of, and he never pleaded guilty to those actions at

any point. In Balde, the defendant challenged both the jurisdiction of the court and his ability to

plead guilty to a non-crime based on the Supreme Court's decision in Reha if v. United States, 139

S.Ct. 2191, 2200 (2019). Significantly, the Second Circuit reversed his conviction - not because


                                                  22
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 21 of 51




the court lacked jurisdiction - but because the indictment failed to state a federal crime that he

could plead guilty to. Therefore, this Court should also set aside Petitioner's conviction under the

old rules of Rule l 2(b )(3)(B) that are still applicable to him. Significantly, in Balde, the Second

Circuit ruled that the district court did have subject matter jurisdiction to accept the guilty plea,

but that the court's instructions constituted Plain Error because it did not explain the knowledge

factor as required by Rehaif. As the Second Circuit stated:

       While " [w ]e typically do not find plain error where the operative legal question is unsettled,
       including where there is no binding precedent from the Supreme Court or this Court, we
       do ask whether an error is "so egregious and obvious that a trial judge and prosecutor would
       be derelict in permitting it in a trial held today. Rehaif settles this question: there is now
       binding Supreme Court precedent that "the Government...must show that [Balde] knew he
       possessed a firearm and also that he knew he had the relevant status when he possessed
       it. Rehaifat2194." Balde at 97.

       Therefore, Petitioner respectfully asks this Court to review the alleged conduct in the

Indictment between 2006 and 2008 through the lens of Skilling in 20 l 0, Marinello in 2018, Kelly

in 2020, Countrywide in 2016, and Finazzo in 2017. Petitioner's Motion pursuant to Rule

12(b)(3)(B) is timely, and unlike the defendant in Balde, Petitioner is able to challenge both the

jurisdiction of this Court and the sufficiency of the Indictment. Similarly, unlike the defendants in

in Rosa-Ortiz, Peter, and Balde, Petitioner did not commit the acts that would be necessary for the

indictment to be brought, and he did not plead guilty at any point in time. Therefore, Petitioner

respectfully challenges the jurisdiction of the Court as well as the sufficiency of the Indictment as

was done in Aleynikov and Pirro. Petitioner also realizes that none of these issues were brought up

on appeal and therefore submits them under the same Plain Error standard that was successful in

having the conviction set aside in Balde.

        The Government must also show that the defendant intended to cause actual "tangible

economic harm" to the other contracting party. See United States v. Finazzo, 850 F.3d 94 (2d Cir.



                                                  23
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 22 of 51




2017) citing United States v. Mittelstaedt, 31 F.3d 1208 (2d Cir. 1994). But, once again, in this

case, the Government made no such concrete allegations in the Indictment. Critically, the

Indictment makes no allegation that Petitioner failed to perform any work called for under any

contract that he signed, and there were no material misrepresentations in any of the Grist Mill

Capital or Charter Oak Trust documents that Petitioner signed or was involved in. The Court knows

that Petitioner did not fill out, sign, or send in any of the alleged false applications. Each and every

application involving the Charter Oak Trust was filled out by a licensed agent of the carrier, so if

the crime here was "nondisclosure" to the Carriers, then that crime was committed by the brokers

and agents of the Carriers. Obviously, Petitioner had no duty to disclose anything to the Carriers,

so his nondisclosure cannot possibly be criminal as a matter of law.

        The Government's allegations that Petitioner somehow committed fraud by failing to

disclose a breach is nothing more than a semantic trick designed to evade the holdings of all of the

cases cited in this Motion. If the failure to disclose a breach of contract constituted fraud, then

nearly every breach of contract would constitute fraud. That is precisely the result that the cases

foreclose. To prosecute mail and wire fraud cases arising out of contractual relationships, "much

more" than a mere undisclosed breach is required. See Countrywide citing Corley at 1007. At a

minimum, fraud "requires a showing of deception at the time the promise is made." Id. (emphasis

added). In this case, the Government has made no such allegation. Moreover, at this late date, the

Government has not provided even one example of Petitioner making an oral or written fraudulent

misrepresentation, much less a fraudulent material misrepresentation as required by Neder v.

United States, 527 U.S. 1 (1999).

        The Government must also show that the defendant actually intended to cause economic

harm to the other contracting party. See United States v. Rossomando, 144 F.3d 197,201 (2d Cir.



                                                   24
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 23 of 51




1998) (conviction for Mail Fraud reversed because Government must show that the defendant

actually intended and contemplated actual "concrete harm" to his victims); United States v. Sun-

Diamond Growers, 138 F.3d 961, 973 (D.C. Cir. 1998). There is no allegation contained in the

Indictment here at all of Petitioner's "specific intent" to harm, deceive, cheat, or steal anything

from anyone, much less "tangible economic harm" as required by Mittelstaedt and Finazzo.

Indeed, what is apparent is that this entire dispute has worked to the economic benefit of the

Carriers, as they have used Petitioner's alleged fraud to keep the premiums paid in addition to the

restitution payments for their nonexistent losses.

       The Indictment makes absolutely no allegation of actual or intended economic harm to the

Carriers. There is no mention at all of Petitioner's "specific intent" to harm, deceive, cheat, or steal

anything from anyone. Indeed, what is apparent is that this entire dispute has worked to the

economic benefit of the Carriers, as they still collect premiums and pay death benefits to this very

day. This Court should similarly reject the Government's novel and expansive theory of mail and

wire fraud based on Binday, while rejecting Aleynikov, Pirro, and Mittelstaedt. The mail and wire

fraud charges in this case rest, at their core, on an allegation of an undisclosed intent to sell the

policies, which is clearly false, and the nondisclosure of Petitioner's company, Grist Mill Capital,

as the funder of the policies, which is also clearly false. Even as a general matter, such a theory

would be dubious and would certainly not rise to the level necessary to be a "federal" fraud or a

"criminal" offense.

        The conclusions reached by the Second Circuit in Finazzo, Countrywide, and Aleynikov

based on decisions in other circuits, as well as the First Circuit in Rosa-Ortiz and Second Circuit

in Pirro, are commensurate with the positions by numerous district courts throughout the country.

As these cases make clear, an indictment that merely tracks the language of a charged statute and



                                                   25
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 24 of 51




alleges vague criminality but alleges no facts that actually violate the statute it charges cannot

be sustained. The fatal flaw in such indictments is that the facts they allege make clear that the

charge cannot be maintained and no actual federal crime has been committed, as is the case here.

       That is precisely the problem with Petitioner's Indictment. Each Count of the Indictment

that charges Petitioner with an alleged federal crime merely parrots the language of the mail and

wire fraud statute without any details establishing the necessary elements of the crime. But none

of the counts allege facts that would bring Petitioner's conduct within the meaning of the charged

statutes under any circumstances. For example, none of the mailings or wires were done by

Petitioner or even contemplated by Petitioner. None of the mailings and wires were done in

furtherance of a scheme to defraud, because there is no description of what the scheme to defraud

was at the time. The Carriers received all of the premium they were entitled to, and all the

Government claimed at trial was that Petitioner failed to disclose the Grist Mill Capital financing

documents behind the Charter Oak Trust.

       This accusation by the Government is both untrue and unfounded, but even if it was true,

it would not describe a federal crime under Skilling because "[N]ondisclosure is outside the bounds

of the mail and wire statutes." Nor would it describe a crime under Kelly, because the scheme to

defraud must involve taking actual money or property from the Carriers. As Petitioner has pointed

out, both Kelly and Skilling were unanimous Supreme Court decisions, and just like the indictment

in Aleynikov, Pirro, and Peter, it appears that Petitioner's Indictment does not describe a federal

crime and so this Court's judgment is void as a matter of law as the defective Indictment failed to

invoke this Court's jurisdiction. Therefore, Petitioner's Indictment should be dismissed and his

conviction set aside.




                                                26
        Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 25 of 51




   V.       THIS COURT'S COMMENTS IN SHAPIRO PREDATED THE SUPREME
            COURT'S DECISION IN MARINELLO

        In Marinello v. United States, 138 S.Ct. 1101 (2018), the Supreme Court cited to several

famous cases requiring a defendant to not only know what conduct he is doing that crosses the line

into a crime or conduct proscribed by law, he must also know what punishment he will face for

breaking the law should he willfully pass that line:

        "Willfulness ... requires the Government to prove that the law imposed a duty on the
        defendant, that the defendant knew of this duty, and that he voluntarily and
        intentionally violated that duty." Cheek v. United States, 498 U.S. 192, 201 (1991). A
        taxpayer may know with a fair degree of certainty that her babysitter will not declare a cash
        payment as income-and, if so, a jury could readily find that the taxpayer acted to obtain an
        unlawful benefit for another. For the same reason, we find unconvincing the dissent's
        argument that the distinction between "willfully" and "corruptly"-at least as defined by the
        Government-reflects any meaningful difference in culpability.

         Regardless, to rely upon prosecutorial discretion to narrow the otherwise wide-ranging
         scope of a criminal statute's highly abstract general statutory language places great power
         in the hands of the prosecutor. Doing so risks allowing "policemen, prosecutors, and juries
         to pursue their personal predilections," Smith v. Goguen, 415 U.S. 566,575 (1974), which
         could result in the non-uniform execution of that power across time and geographic loca-
         tion. And insofar as the public fears arbitrary prosecution, it risks undermining necessary
         confidence in the criminal justice system. That is one reason why we have said that we
         "cannot construe a criminal statute on the assumption that the Government will 'use it
         responsibly."' McDonnell v. United States, 136 S.Ct. 2355 (2016) (quoting United States
         v. Stevens, 559 U.S. 460, 480 (2010)). And it is why "[w]e have traditionally exercised
         restraint in assessing the reach of a federal criminal statute.

         We wrote that we have traditionally exercised restraint in assessing the reach of a federal
         criminal statute, both out of deference to the prerogatives of Congress and out of concern
         that a fair warning should be given to the world in language that the common world will
         understand, of what the law intends to do if a certain line is passed. Mc Boyle v. United
         States, 283 U.S. 25, 27 (1931)." Marinello at 1106-09 (emphasis added).

         If Marinello did not have "Fair Warning" that he would be punished for his conduct,

certainly Petitioner could not have had "Fair Warning" that his conduct involving Grist Mill

Capital lending money to the Charter Oak Trust could possibly be criminal and that he could be

punished for that conduct. But more than that, Marinello says that in addition to the "knowledge"



                                                 27
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 26 of 51




that you were breaking the law, you must also know that the law intends to punish you once you

cross that "brightly marked" line. Interestingly, in Marinello, the Supreme Court determined that

Marinello did not only have adequate "Fair Warning" that he had committed a crime, but he had

no conception that he could go to prison for his conduct. Perhaps the best analogy the Supreme

Court uses in Marinello is that every American couple pays their babysitter in cash. Neither the

parents nor the babysitter report that transaction to the IRS as taxable income. Clearly, that could

be considered a violation of the tax laws, but no one would seriously believe the babysitter would

be sentenced to 30 months for accepting cash "under the table" for doing her job.

       In fact, prior to Marinello, this Court granted a new trial in United States v. Gramins based

largely on the same concept as expressed in the Second Circuit's decision in United States v.

Litvak, 889 F.3d 56 (2d Cir. 2018) ("Litvak IF'). Petitioner wishes to focus on page 20 of this

Court's decision in Gramins, which mentions the acquittal of the defendant David Demos in

United States v. Demos, No. 16-cr-220:

       "In United States v. Demos, another case involving misrepresentations by a broker-dealer
       in the RMBS market, Judge Thompson barred counsel and expert witnesses from using the
       terms "broker" and "commission" because "O]urors may be familiar with brokers and the
       concept of commission in their own affairs and associate those terms with an agency
       relationship." The jury acquitted Demos on all counts. See id." See page 20, n.8:

Mr. Demos was acquitted in large part because the jury instructions in his case were drawn

from this Court's decision in Shapiro. For example, this Court stated in Shapiro:

       "I don't think you can be convicted under the Constitution unless you had a
       sufficiently culpable state of mind such that you made a conscious choice to cross an
       important line and expose yourself to potential imprisonment.. .. The Supreme Court
       has recognized that when a challenged action or course of conduct is a technical violation
       of the law as opposed to morally reprehensible it becomes more important to make it clear
       to the jury that the Government has a burden to prove that the defendant knew his conduct
       was unlawful. Why? Because we don't want to be exposing people to conviction and
       incarceration if they didn't know that this is what they were risking." Demos citing
       Shapiro at Vol. XIII, 2617.



                                                 28
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 27 of 51




But, this Court is also quoted in Demos as saying:

       To establish that a defendant 'willfully violat[ ed]' the anti-structuring law, the
       Government must prove that the defendant acted with knowledge that his conduct
       was unlawful." Ratzlaf v. United States, 510 U.S. 135, 137 (1994) .... As a general matter,
       when used in the criminal context, a "willful" act is one undertaken with a "bad purpose."
       In other words, in order to establish a "willful" violation of a statute, "the Government
       must prove that the defendant acted with knowledge that his conduct was unlawful."
       Bryan v. United States, 524 U.S. 184, 191 (1998).

       Then, the final quotations of this Court from Shapiro that led to the acquittal in Demos and

a new trial order in Gramins is particularly relevant to this Motion:

       "As the Government concedes, lying in arms-length commercial transactions is not
       always illegal. It depends on the particular facts and circumstances." See Regent Office
       at 1179 (lies that are "repugnant to standards of business morality" may nevertheless
       be insufficient to support a criminal conviction for fraud). Prior to the indictment in
       Litvak, the conduct at issue appears to have been widespread in the RMBS market.
       Cooperating witnesses in this case testified that they didn't realize the conduct was illegal.
       After a series of trials involving five defendants charged with essentially the very same
       conduct, only Mr. Gramins currently stands convicted on any count in any of the
       indictments. It is possible the jury convicted him on the conspiracy count, and hung or
       acquitted as to all other counts in the indictment, only because it was persuaded that he
       continued to engage in the conduct notwithstanding the Litvak indictment. Others who
       engaged in this conduct have been the subject of civil enforcement proceedings or no
       enforcement proceedings at all. It is fair for the defendants to wonder what distinguishes
       their conduct from that of others who have been spared indictment. I would rather risk
       error on the side of lenity than the other way."

        Clearly, if the defendants in Marinello, Demos, Shapiro, and Gramins did not know that

they were "crossing the line" and "breaking the law," and that they did not know they could be

prosecuted and punished for their conduct, Petitioner respectfully suggests that there are far fewer

"STOLI fraud" cases in America than even the few cases involving brokers lying to clients on

Wall Street.

        The Indictment must also be dismissed because it fails to allege any "knowledge" on the

part of the Petitioner that he was willfully participating in a scheme to defraud. One of the elements

which has been considered indispensable to an indictment for any type of crime is knowledge;



                                                 29
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 28 of 51




e.g., knowledge that a law was broken. In Pettibone v. United States, 148 U.S. 197, 206-07 (1893),

the defendants were charged with encouraging mine workers to disobey an injunction, and the

Supreme Court, in reversing their convictions, stated:

       It seems clear that an indictment against a person ... must charge a knowledge or notice, on
       the part of the accused .... Unless that fact exists, the statutory offense cannot be
       committed ... and without such knowledge or notice, the evil intent is lacking.

In Direct Sales v. United States, 319 U.S. 703 (1943), the Supreme Court further affirmed the

position it had taken in Pettibone fifty years prior, and stated:

       Without the knowledge, the intent cannot exist. ... Furthermore, to establish the intent, the
       evidence of knowledge must be clear, not equivocal.. .. This, because charges ... are not to
       be made out by piling inference on inference, thus fashioning ... a dragnet to draw in all
       substantive crimes. Id. at 711.

       The Supreme Court has also made it very clear that unless and until there is the

"concurrence" of an evil meaning mind with an evil act, there is no crime. See Morissette v. United

States, 342 U.S. 246, 251-52 (1952) ("Crime, as a compound concept, generally constituted only

from concurrence of an evil-meaning mind with an evil-doing hand," quoting Justice Holmes'

famous observation that "[ e]ven a dog distinguishes between being stumbled over and being

kicked."). That has been called the cornerstone of American jurisprudence. See Elonis v. United

States, 135 S.Ct. 2001 (2015) citing Liparota v. United States, 471 U.S. 419,427 (1985) ("It is as

universal and persistent in mature systems of law as belief in freedom of the human will and a

consequent ability and duty of the normal individual to choose between good and evil."). There is

no mention in the Indictment of Petitioner's "specific intent" to defraud anyone, nor is there any

mention in the Verdict of the "concurrence of an evil-meaning mind with an evil-doing hand." As

the Verdict makes clear, Petitioner did not fill out, sign, or send in any of the applications. And,

quoting from the Verdict, the worst thing Petitioner may have done was to tell people to lie for

him, which after the Supreme Court's decision in Marinello and certainly the "Bridgegate" case


                                                  30
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 29 of 51




of Kelly, the fact that someone lied or even worse told someone to lie, cannot possibly constitute

mail or wire fraud.

       Therefore, since the Indictment is devoid of any "evil acts" actually done by Petitioner and

any "evil mind" is pure conjecture on the part of the Government and is not found anywhere in the

Indictment or the Verdict, Petitioner's Indictment should be dismissed in its entirety. Because of

the lack of any specific intent to defraud in the Indictment, or proof that Petitioner knew he was

committing a crime and could be punished for his conduct, Petitioner respectfully asks this Court

dismiss his Indictment as was done by the Second Circuit in Aleynikov pursuant to Rule

12(b)(3)(B) and as was done by the Supreme Court in Marinello.




                                                31
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 30 of 51




   VI.      THE SUPREME COURT'S UNANIMOUS DECISION IN KELLY REQUIRES
            THE DISMISSAL OF PETITIONER'S INDICTMENT

         Just as the Supreme Court's decision in Cleveland led to the grant of a Writ of Coram Nobis

by the Eleventh Circuit in Peter, so too should this Court grant the dismissal of Petitioner's

Indictment pursuant to Rule 12(b)(3)(B) based on the fact that the Supreme Court thoroughly

dismantled the "Right to Control" theory of fraud advanced by the Government in that case as well

as in Petitioner's case, based on the erroneous decision in United States v. Binday, 804 F.3d 558

(2d Cir. 2015). In supporting other Supreme Court precedent that reversed convictions based on

intangible rights, the Supreme Court stated that:

         "But that property must play more than some bit part in a scheme: It must be an "object of
         the fraud. Or put differently, a property fraud conviction cannot stand when the loss to the
         victim is only an incidental byproduct of the scheme ... If U.S. Attorneys could prosecute
         as property fraud every lie [someone] tells in making such a decision, the result would be-
         as Cleveland recognized-"a sweeping expansion of federal criminal jurisdiction." Id. at
         24. And if those prosecutors could end-run Cleveland just by pointing to the [] incidental
         costs, the same ballooning of federal power would follow. In effect, the Federal
         Government could use the criminal law to enforce (its view of) integrity in broad swaths
         of [activities]. The property fraud statutes do not countenance that outcome. They do not
         "proscribe[] schemes to defraud citizens of their intangible rights to honest and
         impartial Government." Kelly v. United States, 140 S.Ct. 1565, 1573-74 (2020), quoting
         McNally at 355.

         In fact, in Kelly, the Supreme Court cites United States v. Walters, 997 F.2d 1219, 1224

(7th Cir. 1993) for the proposition that under the prosecution's theory of fraud, even a practical

joker could be prosecuted for mail and wire fraud. In dismissing the indictment in that case, Judge

Easterbrook stated:

         "A [e-mails] B an invitation to a surprise party for their mutual friend C. B drives his car
         to the place named in the invitation," thus expending the cost of gasoline. Id. "But there is
         no party; the address is a vacant lot; B is the butt of a joke." Id. Wire fraud? No. And for
         the reason Judge Easterbrook gave: "[T]he victim's loss must be an objective of the
         [deceitful] scheme rather than a byproduct of it. Id. at 1226." Kelly at 1573, n.2.




                                                    32
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 31 of 51




       The Supreme Court decision in Kelly discussed how the defendants committed a despicable

act that should be condemned politically and actually did lead to Governor Christie falling in the

polls, but also went on to say it was not a property crime nor did it cost citizens money or property,

and therefore could not be prosecuted as mail or wire fraud. The First Circuit came to same

decision in the case of United States v. Bravo-Fernandez, 913 F.3d 244 (1st Cir. 2019), where it

vacated the conviction of the defendants for the Government's failure to prove one of the essential

elements of the crime under 18 U.S.C. §666 because:

       "the Government was required to establish that. .. the Commonwealth of Puerto Rico,
       received at least $10,000 in federal "benefits" within the meaning of that statute. The
       Government did not meet this burden. Accordingly, we must reverse defendants'
       convictions for federal program bribery ... For the reasons explained above, we conclude
       that the Government failed to establish an essential element of the crime it charged
       defendants with. We need not go further and hereby reverse Bravo's and Martinez's §666
       convictions. We direct the district court to enter a judgment of acquittal on both charges.
       Bravo-Fernandez at 244, 250-51

        In this case, not only were all of the insurance company premiums paid, there was never

any attempt to "obtain" any money or property from the Carriers. In fact, the goal was just the

opposite, which was to pay the Carriers the premiums that they had bargained for in the numerous

insurance contracts. Even more significant to Petitioner's claim that his Indictment should be

dismissed for failure to state a federal crime than the unanimous Supreme Court decision in Kelly

that dispensed with the "Right to Control" theory of fraud is the Second Circuit's decision in AEI

v. Lincoln, 892 F.3d 126 (2018), which specifically supports that fact that the Carriers were not

cheated in this case because they received the actuarially-calculated premium amounts that they

charged:

        "Nevertheless, Lincoln received all the payments it was due under the contract, and it is
        not alleged that the application was fraudulent with regard to Fischer's health. Jacob, the
        broker, received a commission of approximately $100,000 for his efforts with respect to
        Fischer's policy and, although he was aware that agents are forbidden by law to share their
        commissions with clients, transferred $50,000 to Irving for acting as a "middleman."


                                                  33
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 32 of 51




       Although everyone involved feigned ignorance during his or her testimony that the district
       court found untrustworthy, the district court found .little reason to doubt that they all
       knowingly engaged in what was a STOLi scheme." AEI at 130.

       "Lincoln concedes that despite the fraud, the policy's premiums were calculated "based on
       the statistics that applied to this woman with respect to her age and other conditions," which
       Lincoln does not allege to be fraudulent, and it received all the "premiums that [its] actuary
       said should be applicable here." In other words, Lincoln was not "cheated of
       premiums." Id. (emphasis added).

       It is beyond dispute that Petitioner did not fill out, sign, or send in any of the alleged

fraudulent applications in this case. Surprisingly, Lincoln, who was the alleged victim of $50

million of the total $58 million in "actual" loss never appeared in this Court to claim restitution

since executives testified at Petitioner's trial. In fact, just as the insurance executives testified in

Binday, the life insurance carriers consider death benefits to be a "cost of doing business" and not

a fraud loss because they "received the full economic benefit of its bargain." Binday at 570. Thus,

not only was there no intended loss or intent to defraud to seize real money or property from the

Carriers as required by Kelly, the worst that the Government can say about Petitioner is that he did

not disclose the financial documentation of Grist Mill Capital being a secured lender to the Charter

Oak Trust. But, once again, not only is this demonstrably false, if the Government's case is based

on nondisclosure, then Skilling is directly on point because "Nondisclosure is outside the bounds

of the fraud statutes." Skilling at 410.

        Therefore, just as a number of cases that have been recently dismissed based on Kelly (see,

e.g., Olan v. United States, No. 20-306, Judgment Vacated January 11, 2021), and the defendant

in Peter that head pleaded guilty to crime and his conviction was vacated sentence was granted a

Writ of Coram Nobis based on Cleveland, Petitioner respectfully submits to this Court that his

Indictment should be dismissed pursuant to Rule 12(b)(3)(B) based on the Supreme Court's

unanimous decisions in both Skilling and most recently in Kelly.



                                                   34
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 33 of 51




       The Indictment also must be dismissed because (1) it fails to allege that the victims were

deprived of "property" within the meaning of the mail and wire fraud statutes; (2) it fails to allege

that Petitioner intended to defraud the carriers of any property; and (3) it alleges no mailing or

wiring that was in furtherance of the scheme to defraud or that was a necessary part of the fraud,

as required by the Supreme Court in Parr v. United States, 363 U.S. 370 (1960), Maze, and Kann.

For these reasons, as written, the Indictment is insufficient on its face. The Court usually accepts

as true the facts alleged in the indictment and determines only whether the indictment is "valid on

its face." Petitioner argues that the Indictment must be dismissed because it fails to allege that the

victims were deprived of "property" within the meaning of the mail and wire fraud statutes,

and because it fails to allege that Petitioner intended to defraud the carriers of any property.

See, e.g., United States v. Kurtz, 2008 WL 1820903 (W.D.N.Y. April 21, 2008).

       As a consequence, the deceit practiced must be related to the contemplated harm, and

that harm must be found to reside in the bargain sought to be struck. See United States v.

Regent Office, 421 F.2d 1174, 1180-82 (2d Cir.1970). In order for the Indictment to allege a

valid charge of mail or wire fraud under these circumstances, it must allege that the Carriers

were deprived of some property right.With regard to the Carriers as alleged victims, the

Indictment is also insufficient. There is no allegation in the Indictment that Petitioner ever actually

possessed, or had any "right, ownership or interest," in such "property." Moreover, even if it were

assumed that the carriers were deprived of "property," the Indictment would still be insufficient

because it does not allege any type of misrepresentation or fraudulent conduct directed

toward the carriers regarding the "property."

        Our cases have drawn a fine line between schemes that do no more than cause their victims
        to enter into transactions they would otherwise avoid-which do not violate the mail or wire
        fraud statutes-and schemes that depend for their completion on a misrepresentation of an
        essential element of the bargain-which do violate the mail and wire fraud statutes.


                                                  35
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 34 of 51




       We concluded that no conviction under the mail fraud statute could stand where the
       misrepresentation was "not directed to the quality, adequacy or price of goods to be sold,
       or otherwise to the nature of the bargain." The defendants nonetheless charged their
       customers as if the mailings were high-rate, and produced and mailed false invoices to
       show that the high-rate price had in fact been paid. Id. We decided that "[t]he
       misappropriation of funds simply ha[d] no relevance to the object of the contract; namely,
       the delivery of mail to the appropriate destination in a timely fashion." United States v.
       Starr, 816 F.2d 94, 100 (2d Cir. 1987). Because "[m]isrepresentations amounting only
       to a deceit are insufficient to maintain a mail or wire fraud prosecution," we concluded
       that such a charge cannot apply to situations where the alleged victims "received exactly
       what they paid for" and "there was no discrepancy between benefits reasonably anticipated
       and actual benefits received." Id. at 98-99.

       And as in Regent Office, [the Carpenter Indictment] fails to allege that [Petitioner]
       misrepresented "the nature of the bargain." Instead, the indictment states only that
       [Petitioner's] misrepresentation induced [the carriers] to enter into a transaction it would
       otherwise have avoided. Because it does not assert that [Petitioner's] misrepresentation had
       "relevance to the object of the contract," we do not think it is legally sufficient. United
       States v. Shellef, 507 F.3d 82, 109 (2d Cir. 2007).

       The heart of the mail and wire fraud statutes is to condemn - and to punish - the willful

and knowing participating in a scheme to defraud - both the successful and unsuccessful. "[T]he

wire fraud statute punishes the scheme, not its success." Pasquantino v. United States, 544 U.S.

349,371 (2005). If there is no "scheme to defraud" then there is no mail and wire fraud. As Justice

Scalia famously scolded the Supreme Court: "[I]t is mail fraud, not mail and fraud ... " Schmuck v.

United States, 489 U.S. 705, 723 (1989). In the context of mail fraud and wire fraud, "the words

'to defraud' commonly refer to wronging one in his property rights by dishonest methods or

schemes, and usually signify the deprivation of something of value by trick, deceit, chicane or

overreaching." McNally at 358, quoting Hammerschmidt at 188.

       Although the Indictment need not show that the intended victim of the fraud was actually

harmed, it must show that the defendant contemplated doing actual harm to the insurance

carriers. He must have intended to do something more than merely deceiving the victim. See

Regent Office, at 1180-81. As a consequence, the deceit practiced must be related to the


                                                36
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 35 of 51




contemplated harm, and that harm must be found to reside in the bargain sought to be struck. Id.

at 1182. Furthermore, it is well established that a mere breach of contract does not constitute fraud

nor does every mailing or wire that is part of an actual fraud rise to the level of federal mail and

wire fraud. Not every use of the mails or wires in furtherance of an unlawful scheme to deprive

another of propetiy constitutes mail or wire fraud. Nor does a breach of contract in itself constitute

a scheme to defraud.

        The words "scheme to defraud" have long been held to mean: "to wronging one of his

property rights by dishonest methods or schemes," and "usually signify the deprivation of

something of value by trick, deceit, chicane or overreaching." McNally at 358. Nowhere in

Petitioner's Indictment is anyone "deprived" of anything by "trick, deceit, chicane, or

overreaching." Nor is there any allegation in the Indictment of any attempt by Petitioner to use the

mails or the wires in the furtherance of any scheme to defraud. All the mailings and wires are

done by other people, not Petitioner. None of the talk in the Indictment mentions any "deception,"

"trickery" or "harm" meant to "deprive" anyone of anything. It has long been held that mail and

wire fraud statutes speak of schemes to defraud or to obtain money or property by deceit or

trickery.

        Just as in Kurtz, the Indictment here is constitutionally infirm and is defective on its face

because it fails to sufficiently allege the specific intent to defraud the catTiers out of their property

or money, through the use of mailings and wires in furtherance of the scheme to defraud. If the

catTiers would not have done the "deal" with Binday and his associates because of alleged STOLi

purposes, then this is the Shellef"doctrine" in spades.

        As in Starr, the indictment here does not allege ... that there was a "discrepancy between
        benefits reasonably anticipated" and actual benefits received. And as in Regent Office, it
        fails to allege that [the defendant] misrepresented "the nature of the bargain." Instead, the
        indictment states only that [the defendant's] misrepresentation induced [the


                                                   37
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 36 of 51




       Carriers] to enter into a transaction it would otherwise have avoided. Because it does
       not assert that [the defendant's] misrepresentation had "relevance to the object of the
       contract," we do not think it is legally sufficient. Shellef at 109 (emphasis added).

As discussed above, the Government's "scheme to defraud" theory is legally invalid.

       Similar to Kelly, the Supreme Court in United States v. Cleveland, 531 U.S. 12 (2000)

required that there must be real property or money that is the object of the fraud, and not intangibles

like "licenses." To deprive victims of real property or money by fraud, trickery, or chicanery is

the only way to invoke federal court jurisdiction through the mail and wire fraud statutes. In the

instant matter, there is no proof that any of the Carriers actually lost any money. To the contrary,

the Carriers have made millions, and have suffered no actual loss. The Carriers, in sum, were not

deprived of any property as required by Kelly. Nor was it the intent of Petitioner to deprive the

Carriers of money or property as required by Cleveland. The Indictment is filled with speculation

and theories about loss, but there is no specific claim of actual loss of money or property, or

allegations that Petitioner intended any of the Carriers to suffer any loss, which is the sine qua

non of mail and wire fraud. Finally, the Indictment did not allege a federal crime because under

Skilling, "Nondisclosure is outside the bounds of the fraud statutes." Id. at 410. The Indictment,

lherefore, should be dismissed as it was defective and failed to state a crime.




                                                  38
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 37 of 51




   VII.      THE SECOND CIRCUIT'S DECISION IN COUNTRYWIDE REQUIRES
             DISMISSAL OF THE INDICTMENT

       The Second Circuit's decision in United States v. Countrywide, 822 F .3d 650 (2d Cir. 2016)

totally eviscerates not only the Government's theory of culpability in Petitioner's case, but also the

legal reasoning behind the Indictment in the first place. The bedrock of these elements is the

"scheme to defraud," which requires proof that the defendant know that he was breaking the law

and the criminal mens rea or specific intent in contemplating harm to the victim by making a

misrepresentation of a material fact. See Neder v. United States, 527 U.S. 1, 25 (1999). Yet, the

scope and interpretation of the term "scheme to defraud" has, according to the Second Circuit,

bewildered the courts for decades. "The exact contours of what kinds of conduct constitute a

"scheme to defraud" have been the subject of some judicial discussion." Countrywide at 657.

        In Countrywide, everyone knows that the mortgage brokers lied from the top executives on

down, but no one was criminally indicted unlike in Petitioner's case. But, if a mortgage applicant

lies about his wealth on a mortgage application or the value of his property and then receives

$400,000 in a cash mortgage that he defaults on after making only a few payments (as happened

in thousands of cases in Countrywide), then the mortgage applicant really has "stolen" or defrauded

the bank out of $400,000. There is truly real money or property "obtained" from the bank by

"trickery or deceit." Suffice it to say, if there was no criminal mail or wire fraud at Countrywide

in 2008, there was no mail or wire fraud involving the Charter Oak Trust from 2006 to 2008.

          Furthermore, the Second Circuit evaluated "what is required to prove a scheme to defraud

when alleged misrepresentations concerning future performance are contained within a contract?"

Countrywide at 658. The Second Circuit concluded that a "scheme to defraud" requires proof of

the intent not to perform the contract at the time of its execution where the alleged

misrepresentation was contained in the agreement itself. Id. at 662. Where there is not an intent


                                                  39
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 38 of 51




not to perform one's obligations under the contract at the time of execution, a subsequent breach

of the contract, even if willful and malicious, is not tortious and does not constitute fraud for

purposes of the mail or wire fraud statutes. The Second Circuit noted that "[t]his question, not an

unusual one at common law, poses a novel issue in lhe conlexl of the federal fraud statutes before

us. Supreme Court precedent instructs us to apply the common-law understanding of fraud

principles to these statutes, absent inconsistency with their text." Countrywide at 656.

       The Second Circuit then embarked upon an analysis of the common law's treatment of

fraud claims based upon breaches of contract, citing several famous First Circuit cases in its

analysis of the history of mail and wire fraud. Analyzing the history of the mail and wire fraud

statutes and citing Durland v. United States, 161 U.S. 306, 313 (1896), the court buttressed its

point: a "scheme to defraud" requires "intent and purpose." Countrywide at 662. Moreover, the

scheme must be "designed to induce reliance on a known misrepresentation." Id. In other words,

the proponent of the representation must know that he or she is lying or intentionally omitting

necessary information. Accordingly, courts look to the individual's intent at the time the

representation is made and not when the counterparty relied on it or was injured by it. "Only if a

contractual promise is made with no intent ever to perform it can the promise itself constitute a

fraudulent misrepresentation." Id.

        The Second Circuit further emphasized that regardless of how serious, intentional, or

malicious the breach, it is not fraudulent, absent that intention not to perform on the promise

when it was made. Id. at 661 (emphasis added). To hold to the contrary, the court explained,

would vitiate the common law's tolerance and encouragement of "efficient breaches." Id. In other

words, common law gave parties to a contract two choices: either comply with the obligations of

a contract or breach it and answer in damages. Therefore, the Second Circuit held that breaches of



                                                 40
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 39 of 51




contract do not constitute a "scheme to defraud" under the mail and wire fraud statutes, absent a

fraudulent intent at the time the contract is made. Id. at 661-62. As the Court is well aware, there

was never any intention to not pay the insurance premiums, which is the only part of the bargain

that is relevant to this case. This Court knows that there is no problem with the owner of an

insurance policy selling the policy, even a day after it is issued. Respectfully, one cannot watch

TV these days without seeing a commercial from Coventry Direct offering to buy one's insurance

policies.

        The Second Circuit, after reviewing the Supreme Court precedents, along with the history

of the Common Law and the fraud statutes, found no difficulty in holding that "[w]hat fraud in

these instances turns on, however, is when the representations were made and the intent of the

promisor at that time ... where allegedly fraudulent misrepresentations are promises made in a

contract, a party claiming fraud must prove fraudulent intent at the time of contract execution;

evidence of a subsequent, willful breach cannot sustain the claim." Countrywide at 658 (emphasis

in original). The Second Circuit also relied on and cited on more than one occasion cases from

other circuits, including the First Circuit in McEvoy Travel v. Heritage Travel, Inc., 904 F.2d 786

(1st Cir. 1990), for the proposition that "the common law requires proof-other than the fact of

breach-that, at the time a contractual promise was made, the promisor had no intent ever to perform

the obligation." Countrywide at 660. The Second Circuit also quotes the First Circuit in Sanchez

v. Triple-S, 492 F .3d 1, 11 (1st Cir. 2007) in saying:

        A defendant's failure to disclose information, without more, cannot make out a violation of
        the mail and wire fraud statutes. See, e.g., Am. United Life Ins. Co. v. Martinez, 480 F .3d
        1043, 1065, (11th Cir. 2007); United States v. Gray, 405 F.3d 227, 235-36 (4th Cir. 2005);
        United States v. Autuori, 212 F .3d 105, 118 (2d Cir. 2000) .... We nevertheless observed that
        "[i]t would be a truly revolutionary change to make a criminal out of every salesman
        (assuming the use of the mails or telephone) who did not take the initiative to reveal
        negative information about the product and who-a jury might find-secretly harbored in his
        heart the hope that the buyer would never ask."


                                                  41
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 40 of 51




       Therefore, evidence of a subsequent breach or breaches of contract alone cannot support a

fraud claim. Fraud requires proof of deception, which is absent from a breach of contract. Id. at

660. The court parsed the distinction between intentional subsequent breach and fraud this way: if

a purchaser forms the intent not to pay for goods after title passes to him, he is liable for an

intentional breach of contract, not fraud. Fraud cannot be proven merely by showing a broken

promise to pay. To find otherwise, the court explained, would contravene the fundamental

common law requirement of contemporaneity between the representation and fraudulent intent. Id.

at 660-61. Put another way:

       Accordingly, we deem the common law's contemporaneous fraudulent intent principle
       incorporated into the federal mail and wire fraud statutes. Applying these principles to a
       fraud claim based on the breach of a contractual promise, we conclude that the proper time
       for identifying fraudulent intent is contemporaneous with the making of the promise, not
       when a victim relies on the promise or is injured by it. Only if a contractual promise is
       made with no intent ever to perform it can the promise itself constitute a fraudulent
       misrepresentation. Id. (emphasis added).

This Court should follow the ruling in Triple-S, as the cases parallel completely:

       The[] [Government] do[es] not say whether Petitioner ha[s] a duty to disclose "the actual
       manner in which the [policies] were [sold]" or, if so, what the source of that duty is; they
       do not say whether the defendant[] "fail[ ed] to disclose" or "conceal[ed]" this information
       with the intent to deceive the plaintiffs. Instead, they proceed on the assumption that
       nondisclosure alone can support mail and wire fraud claims. As ,ve have discussed, that is
       not the law, in this circuit or elsewhere. Id. at 11 (emphasis added).




                                                42
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 41 of 51




   VIII. RECENT DECISIONS IN OTHER CIRCUITS WARRANT GRANTING
         PETITIONER A JUDGMENT OF ACQUITTAL

       The Supreme Court has made it clear that subject matter jurisdiction can be challenged any

time, even after a judgment had been rendered. See Arbaugh v. Y & H Corp., 546 U.S. 500, 514

(2006). As the First Circuit determined in United States v. Bravo-Fernandez, 913 F.3d 244 (1st

Cir. 2019), which has not been going on as long as this case, the Government failed to allege and

prove at trial an essential jurisdictional element of the crime so the conviction had to be set aside

and the indictment had to be dismissed. Petitioner submits to this Court that, based on the First

Circuit's decisions in Bravo-Fernandez, Tavares, Berroa and especially the Supreme Court's

decision in Skilling, this Court lacked subject matter jurisdiction because Petitioner's indictment

lacked all five essential elements of the Mail and Wire Fraud statutes, and therefore the Petitioner's

conviction should be set aside based on United States v. Rosa-Ortiz, 348 F.3d 33 (1st Cir. 2003)

which was based on United States v. Peter, 310 F .3d 709 (11th Cir. 2002), which in turn was based

on the Supreme Court's decision in Cleveland v. United States, 531 U.S. 12 (2000).

       In a recent decision vacating a wire fraud conviction, the Eleventh Circuit gives a detailed

historical analysis of the Second Circuit's interpretation of the wire fraud statute and adopts the

Second Circuit's interpretation of what constitutes a "scheme to defraud" is as opposed to a

"scheme to deceive" so as to satisfy that requirement under the Federal mail and wire fraud statutes.

See United States v. Takhalov, 827 F.3d 1307 (11th Cir. 2016). If the Eleventh Circuit's analysis

of the Second Circuit's law is correct, then Petitioner's indictment, which is just a copy-and-paste

of the indictment in United States v. Binday, 804 F.3d 558 (2d Cir. 2015), failed to state a federal

offense, and therefore this Court lacked jurisdiction and the Court should enter a judgment of

acquittal as to Petitioner on all counts.




                                                 43
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 42 of 51




   A. Takhalov

       To explain the difference between a "scheme to defraud" which is illegal under the wire

fraud statute, and a "scheme to deceive" which may be morally wrong but is not conduct prohibited

by the mail and wire fraud statutes, the Eleventh Circuit uses what might be called the "Parable of

the Deceitful Neighbor." The court considers two scenarios. In the first, a man calls his neighbor

saying that his child is very ill, and the neighbor responds by rushing over to see if she can help.

The man asks her to give him change for a dollar, which the helpful neighbor gladly gives him.

She later learns that the neighbor's child was not sick at all. The second scenario is identical to the

first, except that now the Deceitful Neighbor gives the woman a counterfeit dollar in exchange for

the four quarters. The Eleventh Circuit explains that the first scenario is not wire fraud, but the

second one is, despite the fact that the woman would not have rushed over in the first scenario had

she known that the child was not really sick.

       The reason Petitioner's indictment fails to articulate any particular "scheme to defraud" is

because the very facts of the case belie the existence of any "scheme to defraud" by anyone. Even

deceitfully breaching a contract is not a crime per se; something more than "deceit" is required to

make a case for mail and wire fraud. See, e.g., United States v. ShelleJ; 507 F.3d 82, 107-9 (2d Cir.

2007), United States v. Starr, 816 F .2d 94 (2d Cir. 1987), United States v. Regent Office Supply

Co., 421 F.2d 1174 (2d Cir. 1970); all of which are cited above in Takhalov by the Eleventh Circuit

describing the law of mail and wire fraud in the Second Circuit. If the alleged deceit merely and

solely causes the victim to enter into a contract that they would not normally enter, that is merely

a "scheme to deceive" and not an illegal scheme to defraud. Takhalov at 1314, citing Shellef at 108

and Starr at 98.




                                                  44
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 43 of 51




       Petitioner's indictment is filled with speculation about how STOLi policies might affect

insurance carriers, speculation by the Government that is not just specious, but has been proven

false in numerous civil lawsuits, and theories about possible fraud, but there is no specific claim

of actual fraud, or allegations that Petitioner intended any of the Carriers to suffer any "actual

concrete" harm, which is the sine qua non of mail and wire fraud, and Petitioner certainly did not

intend for anyone to lose money or be harmed. See, e.g., United States v. Rossomando, 144 F .3d

197 (2d Cir. 1998) (mail fraud conviction vacated because there was no proof that the defendant

intended any harm to the victim so that the defendant's good faith was unimpaired despite the

jury's verdict). See, also, the dispositive quote from Takhalov about harm:

       From that conclusion, a corollary follows: a schemer who tricks someone to enter into a
       transaction has not "schemed to defraud" so long as he does not intend to harm the person
       he intends to trick. And this is so even if the transaction would not have occurred but for
       the trick. For if there is no intent to harm, there can only be a scheme to deceive, but not
       one to defraud. Takhalov at l 313.

       In determining the difference between a "scheme to defraud" and a mere "scheme to

deceive" which is not illegal, the Eleventh Circuit has adopted the Second Circuit's interpretation

of the law in that: "a schemer who tricks someone to enter into a transaction has not "schemed to

defraud" so long as he does not intend to harm the person he intends to trick. Thus, deceiving is a

necessary condition of defrauding but not a sufficient one. Put another way, one who defrauds

always deceives, but one can deceive without defrauding. This is so even if the transaction had not

occurred but for the trick. For ifthere is no intent to harm, there can only be a "scheme to deceive",

but not one to defraud. Takhalov at 1313-14 (emphasis in original).

        Because the Takhalov case involves "Bar-Girls" luring businessmen and tourists to the bar

to buy them drinks, the Eleventh Circuit distinguishes between a high-end rare premium bourbon

whisky and a cheap bar brand. The fact that the bar-girl works for the bar does not matter because



                                                 45
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 44 of 51




the businessman got what he bargained for which is the opportunity to buy a pretty young woman

a drink. That is merely a scheme to deceive. But, if they substituted a cheap whisky for an

expensive whisky or added bogus charges to the credit card bill, that may be a scheme to defraud.

Once again, based on the Parable of the Deceitful Neighbor, the fact that the deceitful neighbor

gave her a real dollar for the four quarters was merely a scheme to deceive, but in the scenario

where he gives her a counterfeit dollar, that is wire fraud because he intended to harm and obtain

her real four quarters in exchange for the bogus dollar and he used the phone to deceive her.

Therefore, he has now committed a "scheme to defraud" with the intent to harm someone and

obtain their money or property through trickery or deceit.

       To be a "scheme to defraud" the schemer must make a misrepresentation that is material

nature to the very nature of the bargain. This is important to Petitioner's case because unlike the

Binday scheme, there was no proof at trial that Petitioner lied or deceived anyone, and Petitioner

still believes the questions at issue to prevent STOLI policies were answered truthfully and

accurately on the applications filled out by other people for the Charter Oak Trust. In Binday, the

defendants had every intention to use investor funds to pay premiums to the day the insured died,

and at no time did the Binday defendants lie about gender, age, or health, nor is that alleged in the

indictment as required by Neder v. United States, 527 U.S. 1 (1999). The only misrepresentations

that the Binday defendants made were about the reason for purchasing the insurance or the wealth

of the insured, just like the Deceitful Neighbor lied about his child being ill, but the Binday

defendants did not lie about the essential elements of the life insurance bargain which are gender,

age, and health. In Petitioner's case, there was no evidence produced at all at trial to show that

Petitioner lied about anything to anyone, and the lies by the brokers harmed Petitioner and Grist

Mill Capital, not the Carriers.



                                                 46
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 45 of 51




       But, just as in Binday, there were no allegations in Petitioner's indictment or evidence

produced at trial that any broker lied about the essential elements of the insurance bargain, which

are age, gender, and health. Even J. Edward Waesche, Bruce Mactas, Robert Pacini, Charles

Induddi-Westcott, and Ezekiel Lambert only lied about wealth and not the age, health, or gender

of their insurance clients. In describing and adopting the law of the Second Circuit, the difference

between a "scheme to deceive" and a "scheme to defraud" that is prohibited by the mail and wire

fraud statutes, the Eleventh Circuit stated the following:

       The Second Circuit has interpreted the wire-fraud statute in precisely this way. Their cases
       have "drawn a fine line between schemes that do no more than cause their victims to enter
       into transactions that they would otherwise avoid-which do not violate the mail or wire
       fraud statutes-and schemes that depend for their completion on a misrepresentation of an
       essential element of the bargain-which do violate the mail and wire fraud statutes." United
       States v. Shellef, 507 F.3d 82, 108 (2d Cir. 2007); see also United States v. Starr, 816 F.2d
       94, 98 (2d Cir. 1987) ("Misrepresentations amounting only to a deceit are insufficient to
       maintain a mail or wire fraud prosecution. Instead, the deceit must be coupled with a
       contemplated harm to the victim [that] affect[s] the very nature of the bargain itself. Such
       harm is apparent where there exists a discrepancy between benefits reasonably anticipated
       because of the misleading representations and the actual benefits which the defendant
       delivered, or intended to deliver.") (internal quotation marks omitted); United States v.
       Regent Office, 421 F .2d 1174, 1182 (2d Cir. 1970) ("[W]e conclude that the defendants
       intended to deceive their customers but they did not intend to defraud them, because the
       falsity of their representations was not shown to be capable of affecting the customer's
       understanding of the bargain nor of influencing his assessment of the value of the bargain
       to him, and thus no injury was shown to flow from the deception."). Moreover, the Second
       Circuit's interpretation of the wire-fraud statute is not a parochial interpretation of an
       ambiguous provision of federal law. Their interpretation follows as a matter of logic from
       Congress's decision to use the phrase "scheme to defraud" rather than "scheme" or
       "scheme to deceive." We therefore adopt that interpretation as our own. A jury cannot
       convict a defendant of wire fraud, then, based on "misrepresentations amounting only to a
       deceit." Shellef, 507 F.3d at 108. Thus, even if a defendant lies, and even if the victim made
       a purchase because of that lie, a wire-fraud case must end in an acquittal if the jury
       nevertheless believes that the alleged victims "received exactly what they paid for."
       Takhalov at 1314-15, citing Shellef at 108.

        This statement by the Eleventh Circuit conforms to other case law emanating from the

Circuit that without the "intent to harm" there can be no scheme to defraud. See United States v.

Rossomando, 144 F.3d 197, 201 (2d Cir. 1998) (conviction for Mail Fraud reversed because


                                                 47
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 46 of 51




Government failed to prove that the defendant actually intended and contemplated "concrete

harm" to the pension fund). Therefore, based on the Eleventh Circuit's description of the law of

mail and wire fraud in the Second Circuit, and a "scheme to deceive" versus a "scheme to defraud",

it is clear that the scheme in Binday was one to deceive and not defraud as described in the Supreme

Court's famous cases such as Neder and Skilling v. United States, 561 U.S. 358 (2010). Since the

indictment in Petitioner's case is a virtual carbon copy of the indictment in Binday, and because

the Government has failed to demonstrate, much less prove beyond a reasonable doubt any

"scheme to defraud" knowingly joined by Petitioner with the intent to deceive with "material"

misrepresentations to harm some carrier, this Court should grant a judgment of acquittal on all

counts based on the Government's failure to properly allege federal fraud and to prove it beyond a

reasonable doubt at trial based on Second Circuit precedents that have now been adopted and

memorialized by the Eleventh Circuit in Takhalov.

   B. Weimert

       Similar to the Second Circuit's decision in Countrywide, and the Eleventh Circuit's

decision in Takhalov, the Seventh Circuit's decision in United States v. Weimert, 819 F.3d 351

(7th Cir. 2016) has been cited in hundreds of articles across the country for its analysis of the mail

and wire fraud statutes. See, e.g., When Do Business Negotiations Cross the Line and Become

Fraud?, New York Law Journal, Abramowitz, E. and Sack, J., May 5, 2016.

       In Weimert, the Seventh Circuit reversed a banker's conviction for mail and wire fraud

because they felt the materiality element of the federal fraud statutes was being stretched too far

"to criminal deception about a party's negotiating positions." Weimert, 819 F.3d at 357. While it

is clear that Weimert did lie to parties on both sides of a transaction to purchase a property from

Anchor Bank, those lies actually caused Anchor Bank to pay him a large bonus so that he could



                                                 48
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 47 of 51




purchase his equity stake in the property that he was in charge of selling for Anchor Bank, and

also caused the purchaser to pay more than they would have, had Mr. Weimert not been involved.

Once again, unlike Petitioner, it is undisputed that Mr. Weimert lied to both his employer - the

Seller - and to his future "partner" - the Purchaser - in this transaction, and clearly his lies caused

his "partner" to pay more than they needed to, but also "harmed" his employer by the amount of

the bonus that went into Weimert's pocket and the diversion of proceeds from the increased cost.

For his negotiation deceptions, and for inserting himself in the transaction, Mr. Weimert was

indicted on six counts of wire fraud and found guilty of five counts by the jury in the district court.

       In reversing Weimert' s conviction the Seventh Circuit declared that the mail and wire fraud

statutes had been stretched "far beyond where they should go." Id. at 355. The court then itemized

four ways that the mail and wire fraud statutes had been stretched too far:

       First, information about a party's negotiating position is surely material in the sense that it
       is capable of influencing another party's decisions. Second, actionable deception can
       include false statements of fact, misleading half-truths, deceptive omissions, and false
       promises of future action. All of these descriptions may fit deceptions about negotiating
       positions, at least if a negotiator's present state of mind is treated as a fact. Third, the false
       statement may be made to someone other than the owner or holder of the money or property
       targeted by the scheme. And fourth, it is no defense that the intended victim either trusted
       the defendant too much or was too savvy to be fooled. (Id. at 357.)

        The court then states that: negotiating parties "do not expe~t complete candor about

negotiating positions, as distinct from facts and promises of future behavior." Id. at 358. Thus, the

Seventh Circuit held that "deception about negotiating positions - about reserve prices and other

terms and their relative importance - should not be considered material for purposes of mail and

wire fraud statements." Id. The mail and wire fraud statutes do not cover all behavior which strays

from the ideal." Id. at 357. Once again, Petitioner is not accused in the original indictment or the

superseding indictment of lying to anyone, but rather being in an alleged conspiracy with other

people who are claimed to have made misrepresentations on various insurance applications. But,


                                                  49
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 48 of 51




as the Court said itself during the trial, if Petitioner had known that agents and brokers like Mr.

Waesche were lying to him, then Petitioner would have terminated them. See T. Tr. Vol. VI, p.

1193 at *17-21.

       Unlike in Weimert, Petitioner was not accused of lying in the insurance transaction. In

fact, it was the agents and brokers, like Mr. Waesche, that were acting as the go-between. It was

Mr. Waesche that lied to Penn Mutual (the Seller) and Petitioner's company Grist Mill Capital (the

Purchaser through the Charter Oak Trust) for his own gain. Thus, it is Mr. Waesche who is the

"Weimert" of this case, not Petitioner. Based on the Seventh Circuit's decision in Weimert,

Petitioner should not have been indicted in the first place. Mr. Waesche's lies and

misrepresentations did not harm the Carriers; they only harmed Grist Mill Capital. Petitioner did

not lie or misrepresent anything to anyone, much less make a "material" misrepresentation as

required by Neder and Weimert.

       In Weimert, Mr. Weimert's lies caused the Purchaser to pay more and the Seller to get less

then had he not inserted himself (especially with the big bonus he required from the Bank), but the

Seventh Circuit's opinion - just like the Eleventh Circuit's opinion in Takhalov - demonstrates

that proving Fraud requires evidence of more than just sharp, or even distasteful, business

practices, and that a "scheme to defraud" requires intent to deceive, about a material and essential

element of the deal, and contemplated harm to the victim. Without such deceit, fraud does not exist

in the common law, or under the mail and wire fraud statutes. In Petitioner's case, he did not fill

out any applications nor did he lie to anyone, and unlike the defendants in Binday, he has not

admitted to lying to anyone about anything, and no one has accused him of lying about an essential

element of the insurance contract, i.e. age, gender, or health.




                                                 50
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 49 of 51




   C. Sadler

       Just as the Second Circuit reviewed the history of the mail and wire fraud statutes in

Countrywide, so, too, did the Sixth Circuit examine that same history to conclude that property for

the purposes of the mail and wire fraud statutes does not include "a right to accurate information",

or what might be referred to in the Second Circuit as being deprived of information that affects

economic decision making. See United States v. Sadler, 750 F.3d 585, 590 (6th Cir. 2014). In

Sadler, Nancy Sadler's conviction for wire fraud was reversed despite the fact that she lied to

pharmaceutical companies about the reasons why she was buying large quantities of drugs. She

and her husband were convicted of running a pill mill, but her conviction for wire fraud was

vacated because she paid full price for the drugs and her lies as to why she wanted the drugs were

not just "immaterial" to the bargain, the deceit and lies did not constitute depriving the victims of

money or property or creating pecuniary losses as required by the mail and wire fraud statutes

because she paid full price for the pills.

        But paying the going rate for a product does not square with the conventional
        understanding of "deprive." United States v. Cleveland, 531 U.S. 12, 19 (2000). Stealing
        the pills would be one thing; paying full price for them is another. Case law reinforces that
        the conventional meaning of "deprive applies in the fraud context. To be guilty of fraud,
        an offender's "purpose must be to injure," Horman v. United States, 116 F.3d 350, 352
        (6th Cir. 1902), a common-law root of the federal fraud statutes, see Neder v. United States,
        527 U.S. 1, 21-25 (1999); Nancy may have had many unflattering motives in mind in
        buying the pills, but unfairly depriving the distributors of their property was not one of
        them. As to the wire-fraud count, she ordered pills and paid the distributors' asking price,
        nothing more.

        As an alternative, the Government offers another potential deprivation: Nancy's lies
        convinced the distributors to sell controlled substances that they would not have sold had
        they known the truth. Nancy in other words deprived the companies of what might be called
        a right to accurate information before selling the pills.To support this theory, the
        Government points to the testimony of one distributor's representative, who said she would
        have been "concern[ed]" had she known more about Nancy's operation. But the statute is
        "limited in scope to the protection of property rights," and the ethereal right to accurate
        information doesn't fit that description. McNally at 360 (emphasis added). Nor can it
        plausibly be said that the right to accurate information amounts to an interest that "has long


                                                 51
     Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 50 of 51




       been recognized as property." Cleveland at 23. United States v. Murphy illustrates the
       point. 836 F.2d 248, 253-54 (6th Cir. 1988). The Government charged the defendant with
       mail fraud because he lied on his application for a state bingo permit. The state argued it
       had a "right to control" the permits and a "right to accurate information" regarding their
       issuance. True or not, these were not the kind of"property" rights safeguarded by the fraud
       statutes, we held. Id. at 254. Just the same here: Until the Government proves that Nancy
       intended to deprive the distributors of "money" or "property," it must look elsewhere for a
       conviction.

       The Supreme Court stopped this expanding universe of intangible- right protections,
       limiting the fraud statutes' scope to rights that sounded in property. See Carpenter at 25;
       McNally at 360. Congress responded to Carpenter and McNally in 1988, but its response
       was limited. Instead of reinstating the universe of previously protected intangible rights, it
       embraced just one of them: "the intangible right of honest services," which protects citizens
       from public official corruption. 18 U.S.C. §1346. Congress's reverberating silence about
       other intangible interests tells us all we need to know. Nancy's fabrications, objectionable
       though they may be and punishable under other laws though they may be, fall outside this
       statute.

       This congressional silence counts against the Government's theory for other reasons as
       well. Lightly equating deceptions with property deprivation, even when the full sales price
       is paid, would occupy a field of criminal jurisdiction long covered by the States, a
       consideration that has prompted the Court to resist like-minded readings of "scheme to
       defraud" before .... "[U]nless Congress conveys its purpose clearly," we cannot-indeed
       the Court tells us we should not-upset the "federal-state balance in the prosecution of
       crimes" to hold Nancy accountable for these misdeeds. Jones v. United States, 529 U.S.
       848, 858 (2000).

       That silence also requires us to pick the more lenient reading of the wire fraud law. "[W]hen
       there are two rational readings of a criminal statute, one harsher than the other, we are to
       choose the harsher only when Congress has spoken in clear and definite language."
       McNally at 359-60. "Money, property and the intangible right of honest services" clearly
       and definitely fall within the fraud statutes' scope, 18 U.S.C. §§1343, 1346, but other
       interests-such as the right to accurate information-do not. Without more, we must
       conclude that the distributors' truth-in-purchasing concerns do not support a federal
       criminal conviction. Sadler at 590-92.

       Therefore, based on the Appellate decisions establishing a clarification of and an

intervening change in the law of Mail and Wire Fraud in Countrywide, Takhalov, Weimert, and

Sadler, this Court should dismiss Petitioner's Indictment with prejudice.




                                                 52
      Case 3:13-cr-00226-RNC Document 539-1 Filed 02/24/21 Page 51 of 51




                                          CONCLUSION

       For the reasons stated above, Petitioner respectfully requests that this Court grant

Petitioner's Motion and dismiss his Indictment with prejudice, or in the alternative, to set aside his

conviction pursuant to Rule 12(b)(3)(B), and any other relief this Court deems proper.



                                                                          Respectfully submitted,

                                                                          Isl Daniel E. Carpenter
                                                                          Daniel E. Carpenter
                                                                          Petitioner, pro se
                                                                          18 Pond Side Lane
                                                                          West Simsbury, CT 06092




                                                  53
